439 U.S. 280 (1978)
MASSACHUSETTS
v.
WHITE.
No. 77-1388.
Supreme Court of United States.
Argued November 28, 1978.
Decided December 11, 1978.
CERTIORARI TO THE SUPREME JUDICIAL COURT OF MASSACHUSETTS.
Barbara A. H. Smith, Assistant Attorney General of Massachusetts, argued the cause for petitioner. With her on the briefs were Francis X. Bellotti, Attorney General, and Stephen R. Delinsky, Assistant Attorney General.
Robert S. Cohen argued the cause and filed a brief for respondent.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE POWELL took no part in the consideration or decision of this case.
NOTES
[*]  Fred E. Inbau, Wayne W. Schmidt, Robert Smith, and James P. Costello filed a brief for Americans for Effective Law Enforcement, Inc., as amicus curiae urging reversal.